DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
While it was agreed that the proposed claim amendments discussed in the interview dated 27 October appeared to overcome the rejection in the office action dated 30 July 2021, upon further consideration and in light of the new interpretation of Nofzinger presented below which was necessitated by the amendment, claims 1 and 16 have been rejected.
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive.
Applicant’s argues that none of the cited prior art recites “wherein the thermal regulator region and the thermal transfer region are distinct and separate layers of the headgear” or “wherein the thermal regulator region is attached to and extends away from a second side of the thermal transfer region opposite the first side.”  This is not found to be persuasive as Montagnino is being relied upon to teach this limitation as set forth below.

Applicant argues that none of the prior art recites “wherein the thermal transfer region comprises a layer of thermally conductive material configured to contact the subject’s forehead when the applicator is worn by the subject” and “wherein the layer of thermally conductive material includes a thermally conductive coating.”  However, this is not found to be persuasive.  Nofzinger teaches wherein the thermal transfer region comprises a layer of thermally conductive material (the region of the applicator that is in direct contact with or thermal contact with the patient’s skin, see for example [0068]) configured to contact the subject’s forehead when the applicator is worn by the subject (see for example [0068]), wherein the layer of thermally conductive material includes a thermally conductive coating (adhesive as described in [0060] which teaches that the adhesive can be used in combination with a strap and be conductive to facilitate the cooling process).
Applicant notes that claim 7 has not been addressed, however, this is not found to be persuasive.  Claim 7 was addressed in the office action dated 30 July 2021 on page 14 with respect to the Agarwal reference which teaches that for a given .  
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 28 and 29 been renumbered29 and 30.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “wherein the removable thermal regulator region comprises a layer of hydrophilic textile material configured to contact the subject’s forehead and allow for evaporative cooling.”  However, this limitation is unclear in light of the limitations of claim 1 (from which claim 29 depends) with respect to the removable 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0054958 A1 to Nofzinger (Nofzinger) in view of US 2003/0109911 A1 to Lachenbruch et al. (Lachenbruch), US 6,416,534 B1 to Montagnino et al. (Montagnino), US 2008/0228248 A1 to Guyuron et al. (Guyuron) and US 2008/0161892 A1 to Mercuro et al. (Mercuro).
Regarding claims 1, 5 and 6, Nofzinger teaches an applicator (10) to enhance sleep by regulating the temperature of a subject’s frontal cortex when worn (see entire document), the applicator comprising a thermal regulator region comprising a thermal material configured to cool (cooling or warming element or material for brain cooling or warming, see for example [0030]), a headgear (11, see for example [0030, 0058]) configured to hold the thermal regulator region (see for example [0030]), the headgear including a thermal transfer region (the region of the applicator that is in direct contact with or thermal contact with the patient’s skin, see entire document) that is in thermal contact with the thermal regulator region when the thermal regulator region is held by the headgear (see for example [0030, 0058]), wherein the thermal transfer 
Lachenbruch teaches a body wrap that utilizes a phase change material (20) that is preferably microencapsulated so that it remains evenly distributed through the carrier (30) even after many cooling/warming cycles ([0042]) and that the PCM microcapsule may be divided into pockets by internal divisions in the envelope ([0048]). The phase change material of Lachenbruch is substantially evenly distributed in the carrier (30) which is a gel, such as urethane gel or a viscous fluid ([0050]) and that carriers with a lower viscosity are preferable to allow the envelope to be soft and flexible. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the phase change material of Lachenbruch as Lachenbruch teaches that the use of phase change materials ensures that the cold temperatures are delivered to the skin in a precisely selected temperature range ([0007]) and the configuration of Lachenbruch to maintain 
Montagnino teaches a thermal applicator (Fig. 1/3A/3B) including a removable thermal regulator region (25) and a removable thermal transfer region (15) which provides an interface through which thermal energy flows.  The gel pack of Montagnino is preconditioned to a desired temperature and thereby achieve a more efficient extended thermal transfer (Col. 2, lines 13-17).  While, Montagnino specifically discusses heating as opposed to cooling, the benefits of including a removable thermal transfer region as taught by Montagnino would have been readily apparent to one having ordinary It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the removable gel pack of Montagnino so as to achieve a more efficient extended thermal transfer by preconditioning the gel pack to a desired temperature.  
Guyuron teaches an analogous thermal therapy system to that of Nofzinger as well as the inclusion of an eye covering to block light with or without channels ([0060]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have included an eye covering as taught by Guyuron so as to block light which is known to enhance sleep. However, Guyuron does not specifically state that the eye covering is insulating.
Mercuro teaches an analogous thermal therapy system to that of Nofzinger as well as the desirability of insulating the thermal packs at all but the injured areas to 
Regarding claim 10, Nofzinger in view of Lachenbruch, Montagnino, Guyuron and Mercuro teaches the applicator of claim 1 as well as wherein the thermal transfer region comprises a material having a thermal conductivity (adhesive as described in [0060] which is disclosed in combination with other attachment means and to be conductive to facilitate the cooling process). However, Nofzinger is silent with respect to the thermal conductivity being greater than about 0.1 watts per mete Kelvin. It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a desired thermal conductivity as an obvious matter of engineering design choice on the basis of its suitability for the intended use (here to facilitate the cooling process).
Regarding claim 11, Nofzinger in view of Lachenbruch, Montagnino, Guyuron and Mercuro teaches the applicator of claim 1 as well as wherein the thermal transfer region is configure to position the thermal regulator over just the frontal cortex and immediately adjacent regions (see for example Figs. 1-4).
Regarding claim 13, Nofzinger in view of Agarwal, Montagnino, Guyuron and Mercuro teaches the applicator of claim 1 as well as wherein the thermal transfer region .
Claim(s) 16-18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0054958 A1 to Nofzinger (Nofzinger) in view of US 2003/0109911 A1 to Lachenbruch et al. (Lachenbruch), US 6,881,219 B1 to Agarwal et al. (Agarwal), US 2008/0228248 A1 to Guyuron et al. (Guyuron), US 2008/0161892 A1 to Mercuro et al. (Mercuro) and US 6,416,534 B1 to Montagnino et al. (Montagnino).
Regarding claims 16 and 30, Nofzinger teaches an applicator (10) to enhance sleep by regulating the temperature of a subject’s frontal cortex when worn (see entire document), the applicator comprising a thermal regulator region comprising a thermal material configured to cool (cooling or warming element or material for brain cooling or warming, see for example [0030]), a headgear (11, see for example [0030, 0058]) configured to hold the thermal regulator region (see for example [0030]), the headgear including a thermal transfer region (the region of the applicator that is in direct contact with or thermal contact with the patient’s skin, see entire document) that is in thermal contact with the thermal regulator region when the removable thermal regulator region is held by the headgear (see for example [0030, 0058]), wherein the thermal transfer region is configured to conform to and to contact the subject’s forehead so that the thermal transfer region is positioned against the subject’s head over the frontal cortex so that the thermal material may cool the frontal cortex (see for example Figs. 1 -4 and [0062]), wherein the thermal transfer region is configured to contact the subject’s forehead but not contact the subject’s periorbital or cheek regions of the 
Lachenbruch teaches a body wrap that utilizes a phase change material (20) that is preferably microencapsulated so that it remains evenly distributed through the carrier (30) even after many cooling/warming cycles ([0042]) and that the PCM microcapsule may be divided into pockets by internal divisions in the envelope ([0048]). The phase change material of Lachenbruch is substantially evenly distributed in the carrier (30) which is a gel, such as urethane gel or a viscous fluid ([0050]) and that carriers with a lower viscosity are preferable to allow the envelope to be soft and flexible. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the phase change material of Lachenbruch as Lachenbruch teaches that the use of phase change materials ensures that the cold temperatures are delivered to the skin in a precisely selected temperature range ([0007]) and the configuration of Lachenbruch to maintain phase change material distribution and for even cooling as taught by Lachenbruch ([0048-0050]).
Agarwal teaches extending the life of a thermal therapy system that is attributed to the use of at least one phase change material in cooperation with traditional thermal therapy techniques (Col. 3, line 12-Col. 4, line 17). Agarwal states that common 
Guyuron teaches an analogous thermal therapy system to that of Nofzinger as well as the inclusion of an eye covering to block light with or without channels ([0060]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have included an eye covering as taught by Guyuron so as to block light which is known to enhance sleep. However, Guyuron does not specifically state that the eye covering is insulating.
Mercuro teaches an analogous thermal therapy system to that of Nofzinger as well as the desirability of insulating the thermal packs at all but the injured areas to which the thermal therapy is applied ([0006]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulated the eye covering so as to allow thermal therapy to be applied as desired as an obvious matter of engineering design choice.  This is 
Montagnino teaches a thermal applicator (Fig. 1/3A/3B) including a removable thermal regulator region (25) and a removable thermal transfer region (15) which provides an interface through which thermal energy flows.  The gel pack of Montagnino is preconditioned to a desired temperature and thereby achieve a more efficient extended thermal transfer (Col. 2, lines 13-17).  While, Montagnino specifically discusses heating as opposed to cooling, the benefits of including a removable thermal transfer region as taught by Montagnino would have been readily apparent to one having ordinary It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the removable gel pack of Montagnino so as to achieve a more efficient extended thermal transfer by preconditioning the gel pack to a desired temperature.
Regarding claim 17, Nofzinger in view of Lachenbruch, Agarwal, Guyuron, Mercuro and Montagnino teaches the applicator of claim 16, with Nofzinger teaching that the cooling stimulus should be applied long enough so that brain cooling occurs at both the scalp and the cortex of the brain underneath the location of application and that the range of application is generally between about 20 to 150 minutes and preferable between about 30 to 60 minutes and may vary outside of these ranges according to the individual subject ([0081]). Nofzinger goes on to teach that for some patients, application may only need to be continued in the time prior to sleep onset in order to 
Regarding claim 18, Nofzinger in view of Lachenbruch, Agarwal, Guyuron, Mercuro and Montagnino teaches the applicator of claim 16 as well as wherein the thermal transfer region is configured to contact the subject’s forehead but not to contact a back of the subject’s heat when the applicator is worn by the subject (see for example Figs. 1 -4).
Claim(s) 2, 3, 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0054958 A1 to Nofzinger (Nofzinger), US 2003/0109911 A1 to Lachenbruch et al. (Lachenbruch), US 6,416,534 B1 to Montagnino et al. (Montagnino), US 2008/0228248 A1 to Guyuron et al. (Guyuron) and US 2008/0161892 A1 to Mercuro et al. (Mercuro) as applied to claim 1 and further in view of US 6,881,219 B1 to Agarwal et al. (Agarwal).

Agarwal teaches extending the life of a thermal therapy system that is attributed to the use of at least one phase change material in cooperation with traditional thermal therapy techniques (Col. 3, line 12-Col. 4, line 17). Agarwal states that common phase change materials include, for example, low molecular weight aliphatic hydrocarbons, paraffin waxes, and acids of natural oils and waxes and that paraffinic hydrocarbons are well-suited for attaining the desired temperature for a given thermal application. Agarwal goes on to teach that for a given application, the desired therapeutic temperature may readily be attained by selection of the appropriate PCMs or combination of PCMs (Col. 4 lines 13-16). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected PCMs with the desired phase transition temperatures in order to affect the desired therapeutic temperature (which is disclosed by Nofzinger for enhancement of sleep, see for example [0080]).
Regarding claims 8 and 9, Nofzinger in view of Lachenbruch, Montagnino, Guyuron and Mercuro teaches the applicator of claim 1, with Nofzinger teaching that the cooling stimulus should be applied long enough so that brain cooling occurs at both the 
Agarwal teaches that there is a nonlinear change in heat capacity at or around the temperature of phase change, i.e. the transition temperature, which typically allows a much larger amount of thermal energy to be either consumed or released from the material as the material melts or freezes, respectively (Col. 3, line 66-Col. 4, line 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have maintained the phase change material at the transition temperature for the disclosed time periods so as to increase the heat exchange capacity of the material over the entire treatment duration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794